Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), entered into
and effective as of November 20, 2014 (the “Effective Date”), is by and between
Orthofix International N.V., a company organized under the laws of Curacao (the
“Company”), Davide Bianchi, an individual (the “Executive”), born on January 14,
1965, and, solely for purposes of Sections 6.1(b) and 7.4 hereof, Orthofix AG, a
company organized under the laws of Switzerland and a wholly owned subsidiary of
the Company (“AG”).

PRELIMINARY STATEMENTS

A. Executive currently serves as the Company’s President, Extremity Fixation
pursuant to an Employment Contract, signed on November 26, 2013, between
Executive and AG (the “Existing Employment Agreement”), which Existing
Employment Agreement is attached hereto as Exhibit C.

B. In connection with the Existing Employment Agreement, AG and the Executive
entered into a Non-Competition Agreement, signed on November 26, 2013 (the
“Non-Competition Agreement”), which Non-Competition Agreement is attached as
Exhibit C to the Existing Employment Agreement.

C. Executive, the Company and AG desire to (i) amend and restate the Existing
Employment Agreement to reflect the terms described herein (including that
effective as of the date of this Agreement, Executive shall cease to be employed
by AG and shall henceforth be employed by the Company pursuant to the terms of
this Agreement) and (ii) amend the Non-Competition Agreement as described in
Sections 6.1(b) and 7.4 hereof.

D. Capitalized terms used herein and not otherwise defined have the meaning for
them set forth on Exhibit A attached hereto and incorporated herein by
reference.

The parties, intending to be legally bound, hereby agree as follows:

I. EMPLOYMENT AND DUTIES

1.1 Duties. The Company hereby employs the Executive as an employee, and the
Executive agrees to be employed by the Company, upon the terms and conditions
set forth herein. While serving as an employee of the Company, the Executive
shall serve as the Company’s President, Extremity Fixation. The Executive shall
have such power and authority and perform such duties, functions and
responsibilities as are associated with and incident to such positions, and as
the Board may from time to time require of him. The Executive also agrees to
serve, if elected, as an officer or director of any other direct or indirect
subsidiary of the Company, in each such case at no compensation in addition to
that provided for in this Agreement, but the Executive serves in such positions
solely as an accommodation to the Company and such positions shall grant him no
rights hereunder (including for purposes of the definition of Good Reason).



--------------------------------------------------------------------------------

1.2 Services. During the Term (as defined in Section 1.3), and excluding any
periods of vacation, sick leave or disability, the Executive agrees to dedicate
his regular work hours fully to the Company, spare time work shall not conflict
with the business interest of the Company.

1.3 Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until the earlier of (1) termination by either
party in accordance with the terms of this Agreement or (2) automatically (a) at
the end of the month in which the Executive reaches the legal retirement age
(currently age 65) or (b) at the end of the day on which the Executive receives
an early retirement pension or a full pension for disability (the “Term”).

1.4 Place of Performance. During the Term, the Executive’s primary business
office shall be his home residence in Switzerland, provided, however, that
Executive shall also from time-to-time perform services from the Company’s
offices in Lewisville, Texas and Verona, Italy, and from such other locations as
are agreed by the Company and the Executive.

1.5 Working Hours. Regular working hours are 40 hours per week (Monday through
Friday). Nevertheless, the demands of the Executive’s position may require him
to work irregular hours and the Executive undertakes to work such irregular
hours, at the request of the Company. To that end, the Executive agrees, in
accordance with business requirements as well as legal limits, to work overtime
as well as to work on Sundays and bank holidays. Upon request of the overtime,
the Company has to consider the business needs as well as the rights of the
Executive. Overtime is covered inside the remuneration package.

II. COMPENSATION

2.1 General. The base salary and Incentive Compensation (as defined in
Section 2.3.) payable to the Executive hereunder, as well as any stock-based
compensation, including stock options, stock appreciation rights and restricted
stock grants, shall be determined from time to time by the Board and paid
pursuant to the Company’s customary payroll practices or in accordance with the
terms of the applicable Plans (as defined in Section 2.4). The Company shall pay
the Executive in cash (in Swiss Francs), in accordance with the normal payroll
practices of the Company, the base salary and Incentive Compensation set forth
below. For the avoidance of doubt, in providing any compensation payable in
stock, the Company may withhold, deduct or collect from the compensation
otherwise payable or issuable to the Executive a portion of such compensation to
the extent required to comply with applicable tax laws to the extent such
withholding is not made or otherwise provided for pursuant to the agreement
governing such stock-based compensation.

 

2



--------------------------------------------------------------------------------

2.2 Base Salary. The Executive shall be paid an annual base salary of no less
than CHF 336,600, payable in 12 monthly installments of CHF 28,050 per month,
while he is employed by the Company during the Term and this amount shall
include all compensation for overtime; provided, however, that nothing shall
prohibit the Company from reducing the base salary as part of an overall cost
reduction program that affects all senior executives of the Company Group and
does not disproportionately affect the Executive, so long as such reductions do
not reduce the base salary to a rate that is less than 90% of the minimum base
salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount). The base salary shall
be reviewed annually by the Board for increase (but not decrease, except as
permitted above) as part of its annual compensation review, and any increased
amount shall become the base salary under this Agreement.

2.3 Bonus or other Incentive Compensation. With respect to each fiscal year of
the Company during the Term, the Executive shall be eligible to receive annual
bonus compensation under the Company’s Executive Annual Incentive Plan or any
successor plan (the “Bonus Plan”) based on the achievement of goals established
by the Board from time to time (the “Goals”). During the Term, the Executive
will have a target bonus opportunity under the Bonus Plan of at least 60% of his
then-applicable Base Salary and an opportunity to earn a maximum annual bonus of
not less than 90% of his then-applicable Base Salary. The amount of any actual
payment will depend upon the achievement (or not) of the Goals established by
the Board. Except as otherwise provided in this Agreement, to receive a bonus
under the Bonus Plan, the Executive must be employed on the date of payment of
such bonus. Amounts payable under the Bonus Plan shall be determined by the
Board and shall be paid following such fiscal year and no later than two and
one-half months after the end of such fiscal year. In addition, the Executive
shall be eligible to receive such additional bonus or incentive compensation as
the Board may establish from time to time in its sole discretion. Any bonus or
incentive compensation under this Section 2.3 under the Bonus Plan or otherwise
is referred to herein as “Incentive Compensation.” Stock-based compensation
shall not be considered Incentive Compensation under the terms of this Agreement
unless the parties expressly agree otherwise in writing.

2.4 Stock Compensation. The Executive shall be eligible to receive stock-based
compensation, whether stock options, stock appreciation rights, restricted stock
grants or otherwise, under the Company’s 2012 Long Term Incentive Plan or other
stock-based compensation plans as the Company may establish from time to time
(collectively, the “Plans”). The Executive shall be considered for such grants
no less often than annually as part of the Board’s annual compensation review,
but any such grants shall be at the sole discretion of the Board.

 

3



--------------------------------------------------------------------------------

2.5 Car Allowance. The Executive shall receive an annual car allowance equal to
CHF 24,000 per annum.

III. EMPLOYEE BENEFITS

3.1 General. Subject only to any post-employment rights under Article V, so long
as the Executive is employed by the Company pursuant to this Agreement, he shall
be eligible for the following benefits to the extent generally available to
senior executives of the Company or by virtue of his position, tenure, salary
and other qualifications. Any eligibility shall be subject to and in accordance
with the terms and conditions of the Company’s benefits policies and applicable
plans (including as to deductibles, premium sharing, co-payments or other
cost-splitting arrangements).

3.2 Savings and Retirement Plans. The Executive shall be entitled to participate
in, and enjoy the benefits of, all savings, pension, salary continuation and
retirement plans, practices, policies and programs generally available to senior
executives of the Company. The premium contribution to the corporate pension
scheme of the Company is compliant with the requirement of the Swiss
Occupational Pension Legislation BVG (Berufsvorsorgegesetz). The annual premium
depends on the amount of the salary and the age of the Employee. At the present
time, it is approximately CHF 56,400. Two thirds of the premium is paid by the
Company and one third by the Employee. The Employee’s contribution is deducted
from his salary in monthly installments of approximately CHF 1,600. In addition,
the Employee will receive further a voluntary contribution to the 3rd column in
the amount of CHF 6,739 per annum.

3.3 Welfare and Other Benefits.

(a) The Executive and/or the Executive’s eligible dependents, as the case may
be, shall be entitled to participate in, and enjoy the benefits of, all welfare
benefit plans, practices, policies and programs provided by the Company at a
level that is generally available to other senior executives of the Company.

(b) In the event that Executive is unable to perform his duties under this
Agreement due to illness, the Executive shall receive his salary according to
the terms and conditions of the insurance for loss of earnings due to illness,
which is covered by the Company. If insurance for loss of earnings due to
illness has not been entered into, the continuation of pay shall be determined
by Art. 324a of the Swiss Code of Obligations.

(c) The Company shall take out accident insurance for the employee according to
Swiss law and to the terms usually offered by the Company.

 

4



--------------------------------------------------------------------------------

3.4 Vacation. The Executive shall be entitled to 5 weeks paid vacation (25
working days) per calendar year, in addition to bank and other public holidays.
If the Executive’s employment begins or terminates during a calendar year, his
entitlement to holidays shall be pro-rata temporis. The Company shall be
entitled to require the Executive to take holiday at its request and may also
refuse to allow him to take holiday in circumstances where it would be
inconvenient to the business. The Company reserves the right to refuse holiday
up to and including the day before the holiday is due to be taken. In the event
the Company exercises such right to refuse holiday, the Company will reimburse
the Executive for all prepaid, nonrefundable costs or penalties associated with
the cancellation.

3.5 Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business-related expenses incurred by the Executive in
performing his duties under this Agreement. Reimbursement of the Executive for
such expenses will be made upon presentation to the Company of expense vouchers
that are in sufficient detail to identify the nature of the expense, the amount
of the expense, the date the expense was incurred and to whom payment was made
to incur the expense, all in accordance with the expense reimbursement
practices, policies and procedures of the Company.

3.6 Key Man Insurance. The Company shall be entitled to obtain a “key man” or
similar life or disability insurance policy on the Executive, and neither the
Executive nor any of his family members, heirs or beneficiaries shall be
entitled to the proceeds thereof. Such insurance shall be available to offset
any payments due to the Executive pursuant to Section 5.1 of this Agreement due
to his death or Disability.

IV. TERMINATION OF EMPLOYMENT

4.1 Termination by Mutual Agreement. The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.

4.2 Death. The Executive’s employment hereunder shall terminate upon his death.

4.3 Disability. In the event the Executive incurs a Disability for a continuous
period exceeding 90 days or for a total of 180 days during any period of 12
consecutive months, the Company may, at its election, terminate the Executive’s
employment during the Term by delivering a Notice of Termination (as defined in
Section 4.7) to the Executive 30 days in advance of the date of termination.

 

5



--------------------------------------------------------------------------------

4.4 Good Reason; Cause. The Executive may terminate his employment at any time
during the Term for Good Reason, the Company may terminate the Executive’s
employment at any time during the Term for Cause, in each case by delivering a
Notice of Termination to the other party 30 days in advance of the date of
termination; provided, however, that each party agrees not to terminate this
Agreement pursuant to this provision until it has given the other party at least
30 days in which to cure the circumstances set forth in the Notice of
Termination constituting Good Reason or Cause, as applicable, and if such
circumstances are not cured by the 30th day, the Executive’s employment shall
terminate on such date.

4.5 Termination without Cause by the Company. The Company may terminate the
Executive’s employment at any time during the Term without Cause by delivering
to the Executive a Notice of Termination 6 months in advance of the date of
termination; provided that as part of such notice the Company may request that
the Executive immediately tender the resignations contemplated by Section 4.8
and otherwise cease performing his duties hereunder. The date of termination
shall be the date set forth in the Notice of Termination.

4.6 Termination without Good Reason by the Executive. The Executive may
voluntarily terminate his employment at any time during the Term by delivering
to the Company a Notice of Termination 6 months in advance of the date of
termination (a “Voluntary Termination”). For purposes of this Agreement, a
Voluntary Termination shall not include a termination of the Executive’s
employment by reason of death or for Good Reason, but shall include voluntary
termination upon retirement in accordance with the Company’s retirement policies
and/or applicable law. A Voluntary Termination shall not be considered a breach
or other violation of this Agreement.

4.7 Notice of Termination. Any termination of employment under this Agreement by
the Company or the Executive requiring a notice of termination shall require
delivery of a written notice by one party to the other party (a “Notice of
Termination”). A Notice of Termination must indicate the specific termination
provision of this Agreement relied upon and the date of termination. The date of
termination specified in the Notice of Termination shall comply with the time
periods required under this Article IV, and may in no event be earlier than the
date such Notice of Termination is delivered to or received by the party getting
the notice. No Notice of Termination under Section 4.4 shall be effective until
the applicable cure period, if any, shall have expired without the Company or
the Executive, respectively, having corrected the event or events subject to
cure to the reasonable satisfaction of the other party. The terms “termination”
and “termination of employment,” as used herein are intended to mean a
termination of employment which constitutes a “separation from service” under
Section 409A.

4.8 Resignations. Upon ceasing to be an employee of the Company for any reason,
or earlier upon request by the Company pursuant to Section 4.5, the Executive
agrees to immediately tender written resignations to the Company with respect to
all officer and director positions he may hold at that time with any member of
the Company Group.

 

6



--------------------------------------------------------------------------------

V. PAYMENTS ON TERMINATION

5.1 Death; Disability; Resignation for Good Reason; Termination without Cause.
If at any time during the Term the Executive’s employment with the Company is
terminated due to his death, Disability, resignation for Good Reason or
termination by the Company without Cause, the Executive shall be entitled to the
payment and benefits set forth below only:

(a) Any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Executive within 30 days
of the date of termination.

(b) If, for the calendar year prior to the Executive’s termination, Executive
has satisfied a sufficient portion of the Goals to be eligible for a bonus under
the Bonus Plan, and such bonus has not yet been paid as of the date of
Executive’s termination, Executive shall be paid a bonus under the Bonus Plan
for such prior calendar year, which bonus shall be paid at the same time as
payments are made to other participants in the Bonus Plan.

(c) A pro rata amount of any Bonus Plan Incentive Compensation for the fiscal
year of his termination of employment (based on the number of business days he
was actually employed by the Company during the fiscal year in which the
termination of employment occurs) based on the achievement of the Goals for the
calendar year of his termination of employment. Nothing in the foregoing
sentence is intended to give the Executive greater rights to such Incentive
Compensation than a pro rata portion of what he would ordinarily be entitled to
under the Bonus Plan Incentive Compensation that would have been applicable to
him had his employment not been terminated, it being understood that Executive’s
termination of employment shall not be used to disqualify Executive from or make
him ineligible for a pro rata portion of the Bonus Plan Incentive Compensation
to which he would otherwise have been entitled. The pro rata portion of Bonus
Plan Incentive Compensation shall, subject to Section 7.16, be paid at the time
such Incentive Compensation is paid to other participants in the Bonus Plan.

(d) A one-time lump sum severance payment in an amount equal to 100% of the
Executive’s Base Amount plus, for a termination by the Executive for Good Reason
or a termination by the Company without Cause only, CHF 11,500 to be used by the
Executive for outplacement services. The lump sum severance payment shall be
paid on the 60th day following the Executive’s termination of employment,
provided that prior to such time the Executive has signed the release described
in Section 5.4 and the applicable revocation period for such release has
expired, subject, in the case of termination other than as a result of the
Executive’s death, to Section 7.16.

 

7



--------------------------------------------------------------------------------

(e) The post-termination exercise period for any options which are vested as of
Executive’s termination of employment shall be as set forth in the applicable
award agreement, provided, however, that any provisions in such an award
agreement purporting to give the Executive greater post-termination exercise
rights because he is a party to an employment agreement shall not be given
effect.

(f) If continuation coverage is available under the terms of the applicable
plan(s) and Executive selects such continuation coverage in a timely manner, for
the lesser of 12 months after termination or until the Executive secures
coverage from new employment, Executive shall receive a monthly cash payment
equal to the cost of continuation coverage under the Company’s medical and
dental benefit plans in which the Executive was participating at the time of his
termination of employment at the level at which the Executive was participating
at the time of his termination of coverage (e.g. single or family coverage),
less the amount of the employee contribution for such coverage. Such payments
shall be subject to all applicable taxes and withholding.

In the event the Executive’s termination is pursuant to Section 4.2, payment
shall be made to the Executive’s heirs, beneficiaries, or personal
representatives, as applicable. Further, any payments by the Company under
Section 5.1(d) above pursuant to a termination under Section 4.2 or 4.3 shall be
reduced by any payments received by the Executive pursuant to any of the
Company’s employee welfare benefit plans providing for payments in the event of
death or Disability.

5.2 Termination for Cause; Voluntary Termination. If at any time during the Term
the Executive’s employment with the Company is terminated by the Company for
Cause or due to a Voluntary Termination, the Executive shall be entitled to only
the following:

(a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Executive within 30 days
of the date of termination.

(b) whatever rights, if any, that are available to the Executive upon such a
termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

 

8



--------------------------------------------------------------------------------

5.3 Termination following Change of Control. The Executive shall have no
specific right to terminate this Agreement or right to any severance payments or
other benefits solely as a result of a Change of Control or Potential Change of
Control. However, if during a Change of Control Period during the Term, (a) the
Executive terminates his employment with the Company for Good Reason, or (b) the
Company terminates the Executive’s employment without Cause, the lump sum
severance payment under Section 5.1(d) shall be increased from 100% of the Base
Amount to 150% of the Base Amount and the period of monthly payment of
medical/dental continuation coverage (if available/applicable) for medical and
dental benefits under Section 5.1(f) shall be increased to 18 months from 12
months. The terms and rights with respect to such payments shall otherwise be
governed by Section 5.1. No other rights result from termination during a Change
of Control Period; provided, however, that nothing in this Section 5.3 is
intended to limit or impair the rights of the Executive under the Plans or any
documents evidencing any stock-based compensation awards in the event of a
Change of Control if such Plans or award documents grant greater rights than are
set forth herein.

5.4 Release. The Company’s obligation to pay or provide any severance benefits
(which does not include the payment of salary through the date of termination)
to the Executive following termination (other than in the event of death
pursuant to Section 4.2) is expressly subject to the requirement that (i) the
Executive execute the release in the form attached hereto as Exhibit B (the
“Release”) prior to the 60th day following Executive’s termination of
employment, and (ii) any revocation period for the Release shall have expired
prior to the 60th day following Executive’s termination of employment without
Executive having breached or revoked the Release. In the event that the
Executive does not sign the Release, or signs and later revokes the Release, all
of the Company’s obligations to make severance payments and provide severance
benefits under this Agreement (which does not include the payment of salary
through the date of termination) will terminate in full, and the Executive
understands and agrees that he will not be entitled to any severance benefits in
connection with his termination of employment.

5.5 Other Benefits. Except as expressly provided otherwise in this Article V,
the provisions of this Agreement shall not affect the Executive’s participation
in, or terminating distributions and vested rights under, any pension,
profit-sharing, insurance or other employee benefit plan of the Company Group to
which the Executive is entitled pursuant to the terms of such plans, or expense
reimbursements he is otherwise entitled to under Section 3.5.

5.6 No Mitigation. It will be difficult, and may be impossible, for the
Executive to find reasonably comparable employment following the termination of
the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive. In addition, the Company’s severance pay policy applicable in general
to its salaried employees does not provide for mitigation, offset or reduction
of any severance payment received thereunder. Accordingly, the parties hereto
expressly agree that the payment of severance compensation in accordance with
the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to seek other employment, or otherwise, to mitigate any
payment provided for hereunder.

 

9



--------------------------------------------------------------------------------

5.7 Limitation; No Other Rights. Any amounts due or payable under this Article V
are in the nature of severance payments or liquidated damages, or both, and the
Executive agrees that such amounts shall fully compensate the Executive, his
dependents, heirs and beneficiaries and the estate of the Executive for any and
all direct damages and consequential damages that they do or may suffer as a
result of the termination of the Executive’s employment, or both, and are not in
the nature of a penalty. Notwithstanding the above, no member of the Company
Group shall be liable to the Executive under any circumstances for any
consequential, incidental, punitive or similar damages. The Executive expressly
acknowledges that the payments and other rights under this Article V shall be
the sole monies or other rights to which the Executive shall be entitled to and
such payments and rights will be in lieu of any other rights or remedies he
might have or otherwise be entitled to. In the event of any termination under
this Article V, the Executive hereby expressly waives any rights to any other
amounts, benefits or other rights not described herein, including without
limitation whether arising under current or future compensation or severance or
similar plans, agreements or arrangements of any member of the Company Group
(including as a result of changes in (or of) control or similar transactions),
unless Executive’s entitlement to participate or receive benefits thereunder has
been expressly approved by the Board. Similarly, no one in the Company Group
shall have any further liability or obligation to the Executive following the
date of termination, except as expressly provided in this Agreement.

5.8 No Right to Set Off. The Company shall not be entitled to set off against
amounts payable to the Executive hereunder any amounts earned by the Executive
in other employment, or otherwise, after termination of his employment with the
Company, or any amounts which might have been earned by the Executive in other
employment had he sought such other employment.

5.9 Adjustments Due to Excise Tax (If Applicable).

(a) While the parties do not expect the Executive’s compensation hereunder to be
subject to U.S. income taxation, if it is determined that any amount or benefit
to be paid or payable to the Executive under this Agreement or otherwise in
conjunction with his employment (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in
conjunction with his employment) would give rise to liability of the Executive
for the excise tax imposed by Section 4999 of the Code, as amended from time to
time, or any successor provision (the “Excise Tax”), then the amount or benefits
payable to the Executive (the total value of such amounts or benefits, the
“Payments”) shall be reduced by the Company so that no portion of the Payments
to the Executive is subject to the Excise Tax. The Company shall reduce or
eliminate the Payments by first reducing or eliminating any cash payments (with

 

10



--------------------------------------------------------------------------------

the payments to be made furthest in the future being reduced first), then by
reducing or eliminating any accelerated vesting of options, then by reducing or
eliminating any accelerated vesting of restricted stock, then by reducing or
eliminating any other remaining Payments. Such reduction shall only be made if
the net amount of the Payments, as so reduced (and after deduction of applicable
federal, state, and local income and payroll taxes on such reduced Payments
other than the Excise Tax (collectively, the “Deductions”)) is greater than the
excess of (1) the net amount of the Payments, without reduction (but after
making the Deductions) over (2) the amount of Excise Tax to which the Executive
would be subject in respect of such Payments.

(b) In the event it is determined that the Excise Tax may be imposed on the
Executive prior to the possibility of any reductions being made pursuant to
Section 5.9(a), the Company and the Executive agree to take such actions as they
may mutually agree in writing to take to avoid any such reductions being made
or, if such reduction is not otherwise required by Section 5.9(a), to reduce the
amount of Excise Tax imposed.

(c) The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 5.9, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 5.9, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999. The Company and Executive
shall furnish to the Accountants and each other such information and documents
as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 5.9. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

5.10 Social Security. The Executive and the Company shall each pay half of the
contributions which are owed as a matter of law for AHV (Old Age and Survivors’
Insurance), IV (Invalidity Insurance), EO (Loss of Earnings) and ALV
(Unemployment Insurance). The Executive’s contributions shall be deducted by the
Company from his gross salary.

 

11



--------------------------------------------------------------------------------

VI. PROTECTIVE PROVISIONS

6.1 Noncompetition.

(a) Without the prior written consent of the Board (which may be withheld in the
Board’s sole discretion), so long as the Executive is an employee of the Company
or any other member of the Company Group, the Executive agrees that he shall not
anywhere in the Prohibited Area, for his own account or the benefit of any
other, engage or participate in or assist or otherwise be connected with a
Competing Business. For the avoidance of doubt, the Executive understands that
this Section 6.1 prohibits the Executive from acting for himself or as an
officer, employee, manager, operator, principal, owner, partner, shareholder,
advisor, consultant of, or lender to, any individual or other Person that is
engaged or participates in or carries out a Competing Business or is actively
planning or preparing to enter into a Competing Business. The parties agree that
such prohibition shall not apply to the Executive’s passive ownership of not
more than 5% of a publicly-traded company. In the case of any violation of this
non-competition clause, the Executive shall pay to the Company liquidated
damages in the amount of CHF 28,050 for each instance of violation. The payment
of liquidated damages shall not discharge the Executive from observing this
non-competition covenant. In addition to the payment of liquidated damages and
further damages incurred by the Company, the Company shall have the right to
request the termination of any of the Executive’s activities which violate this
non-competition covenant.

(b) In addition to the obligations described in Section 6.1(a) hereof (which
obligations apply with respect to the period during which Executive is an
employee of the Company), Executive shall also remain bound after the date
hereof by the terms of the Non-Competition Agreement. In connection with the
foregoing and notwithstanding anything in this Agreement to the contrary, the
Executive, the Company and AG expressly agree that effective as of the date of
this Agreement, (i) all rights and obligations of AG under the Non-Competition
Agreement shall be assigned (and Executive consents to such assignment) to the
Company, (ii) the Non-Competition Agreement shall remain in full force and
effect, with the “Employment Relationship” referenced in the Non-Competition
Agreement being deemed to have continued (and to be uninterrupted) for purposes
of the Non-Competition Agreement following the transition as of the date of this
Agreement of the Executive’s employment from AG to the Company, (iii) the
Company shall have been deemed to have satisfied all payment obligations under
Section 3 of the Non-Competition Agreement (which amounts were previously paid
by AG), and (iv) in the event that Executive’s employment hereunder is
terminated by the Company without Cause or as a result of Executive’s
resignation for Good Reason, the Company shall have been deemed to have
satisfied all payment and remuneration obligations referenced in Section 5 of
the Non-Competition Agreement and the “Option” referenced in the Non-Competition
Agreement shall be deemed to be exercised and fully paid-up thereunder.

 

12



--------------------------------------------------------------------------------

6.2 No Solicitation or Interference. So long as the Executive is an employee of
the Company or any other member of the Company Group (other than while an
employee acting solely for the express benefit of the Company Group) and for a
twelve-month period thereafter, the Executive shall not, whether for his own
account or for the account or benefit of any other Person, throughout the
Prohibited Area:

(a) request, induce or attempt to influence (i) any customer of any member of
the Company Group to limit, curtail, cancel or terminate any business it
transacts with, or products or services it receives from or sells to, or
(ii) any Person employed by (or otherwise engaged in providing services for or
on behalf of) any member of the Company Group to limit, curtail, cancel or
terminate any employment, consulting or other service arrangement, with any
member of the Company Group. Such prohibition shall expressly extend to any
hiring or enticing away (or any attempt to hire or entice away) any employee or
consultant of the Company Group.

(b) solicit from or sell to any customer any products or services that any
member of the Company Group provides or is capable of providing to such customer
and that are the same as or substantially similar to the products or services
that any member of the Company Group, sold or provided while the Executive was
employed with, or providing services to, any member of the Company Group.

(c) contact or solicit any customer for the purpose of discussing (i) services
or products that are competitive with and the same or closely similar to those
offered by any member of the Company Group or (ii) any past or present business
of any member of the Company Group.

(d) request, induce or attempt to influence any supplier, distributor or other
Person with which any member of the Company Group has a business relationship or
to limit, curtail, cancel or terminate any business it transacts with any member
of the Company Group.

(e) otherwise interfere with the relationship of any member of the Company Group
with any Person which is, or within one-year prior to the Executive’s date of
termination was, doing business with, employed by or otherwise engaged in
performing services for, any member of the Company Group.

6.3 Confidential Information. During the period of the Executive’s employment
with the Company or any member of the Company Group and at all times thereafter,
the Executive shall hold in secrecy for the Company all Confidential Information
that may come to his knowledge, may have come to his attention or may have come
into his possession or control while employed by the Company (or otherwise

 

13



--------------------------------------------------------------------------------

performing services for any member of the Company Group). Notwithstanding the
preceding sentence, the Executive shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of disclosure or inappropriate use, or caused, by the Executive in
violation of this Section 6.3) or (b) the Executive is compelled to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena.
Except as expressly required in the performance of his duties to the Company
under this Agreement, the Executive shall not use for his own benefit or
disclose (or permit or cause the disclosure of) to any Person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance. During the
Executive’s employment and as necessary to perform his duties under Section 1.1,
the Company will provide and grant the Executive access to the Confidential
Information. The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of any member of the Company Group if
misused or disclosed by the Executive. The Company promises to provide access to
the Confidential Information only in exchange for the Executive’s promises
contained herein, expressly including the covenants in Sections 6.1, 6.2 and
6.4.

6.4 Inventions.

(a) The Executive shall promptly and fully disclose to the Company any and all
ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company or any other member of the Company
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Company Group or that result from any work
performed by the Executive for any member of the Company Group.

(b) The Executive acknowledges and agrees that all Inventions shall be the sole
and exclusive property of the Company (or member of the Company Group) and are
hereby assigned to the Company (or applicable member of the Company Group).
During the term of the Executive’s employment with the Company (or any other
member of the Company Group) and thereafter, whenever requested to do so by the
Company, the Executive shall take such action as may be requested to execute and
assign any and all applications, assignments and other instruments that the
Company shall deem necessary or appropriate in order to apply for and obtain
Letters Patent of the United States and/or of any foreign countries for such
Inventions and in order to assign and convey to the Company (or any other member
of the Company Group) or their nominees the sole and exclusive right, title and
interest in and to such Inventions.

 

14



--------------------------------------------------------------------------------

(c) The Company acknowledges and agrees that the provisions of this Section 6.4
do not apply to an Invention: (i) for which no equipment, supplies, or facility
of any member of the Company Group or Confidential Information was used;
(ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of any member of the Company Group or to the actual or
demonstrably anticipated research or development of any member of the Company
Group; and (iv) that does not result from any work performed by the Executive
for any member of the Company Group.

6.5 Return of Documents and Property. Upon termination of the Executive’s
employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Company Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Company Group that
are in the possession or under the control of the Executive.

6.6 Reasonableness; Remedies. The Executive acknowledges that each of the
restrictions set forth in this Article VI are reasonable and necessary for the
protection of the Company’s business and opportunities (and those of the Company
Group) and that a breach of any of the covenants contained in this Article VI
would result in material irreparable injury to the Company and the other members
of the Company Group for which there is no adequate remedy at law and that it
will not be possible to measure damages for such injuries precisely.
Accordingly, the Company and any member of the Company Group shall be entitled
to the remedies of injunction and specific performance, or either of such
remedies, as well as all other remedies to which any member of the Company Group
may be entitled, at law, in equity or otherwise, without the need for the
posting of a bond or by the posting of the minimum bond that may otherwise be
required by law or court order.

6.7 Extension; Survival. The Executive and the Company agree that the time
periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
subject to a right of set-off, during the period of any breach or violation by
the Executive of the covenants contained herein. The parties further agree that
this Article VI shall survive the termination or expiration of this Agreement
for any reason. The Executive acknowledges that his agreement to each of the
provisions of this Article VI is fundamental to the Company’s willingness to
enter into this Agreement and for it to provide for the severance and other
benefits described in Article V, none of which the Company was required to do
prior to the date hereof. Further, it is the express intent and desire of the
parties for each provision of this Article VI to be enforced to the fullest
extent permitted

 

15



--------------------------------------------------------------------------------

by law. If any part of this Article VI, or any provision hereof, is deemed
illegal, void, unenforceable or overly broad (including as to time, scope and
geography), the parties express desire is that such provision be reformed to the
fullest extent possible to ensure its enforceability or if such reformation is
deemed impossible then such provision shall be severed from this Agreement, but
the remainder of this Agreement (expressly including the other provisions of
this Article VI) shall remain in full force and effect.

VII. MISCELLANEOUS

7.1 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent via recognized overnight delivery service
(e.g., FedEx, UPS, or DHL), all courier charges prepaid, or sent via confirmed
e-mail or facsimile to the other party at its address set forth below in this
Section 7.1, or at such other address as such party may designate by written
notice to the other party hereto. Any effective notice hereunder shall be deemed
given on the date personally delivered, or one business day after it is sent via
overnight delivery service or via confirmed e-mail or facsimile, as the case may
be, to the following address:

If to the Company:

Orthofix International N.V.

Attn: Chief Administrative Officer, General

Counsel and Corporate Secretary

3451 Plano Parkway

Lewisville, Texas 75056

Facsimile: (214) 937-3096

E-mail: jeffschumm@orthofix.com

With a copy, which shall not constitute notice, to:

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004

Facsimile: (202) 637-5910

Email: joseph.gilligan@hoganlovells.com

If to the Executive:

Davide Bianchi

Chemin du Mont Blanc 4

1272 Genolier,

Switzerland

 

16



--------------------------------------------------------------------------------

7.2 Legal Fees.

(a) The Company shall pay all reasonable legal fees and expenses of the
Executive’s counsel in connection with the preparation and negotiation of this
Agreement.

(b) Any and all disputes arising from the employment relationship between the
Company and the Executive, shall be settled exclusively by arbitration to be
governed by ICC Rules (International Chamber of Commerce) and resolved by three
(3) arbitrators appointed as follows: The Company shall jointly appoint one
(1) arbitrator, the executive shall appoint one (1) arbitrator and the third
arbitrator shall be appointed by the already appointed arbitrators. The place of
arbitration shall be Zug, Switzerland, and shall be conducted in the English
language.

7.3 Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

7.4 Entire Agreement; Termination of Existing Employment Agreement. Subject to
Section 6.1(b), this Agreement shall supersede the Existing Employment Agreement
as of the Effective Date, and from and after such Effective Date the Existing
Employment Agreement shall be of no further force or effect. Executive’s service
as an officer of the Company (including as its President, Extremity Fixation)
shall be uninterrupted by the termination of the Existing Employment Agreement
and the effectiveness of this Agreement (i.e., Executive will remain seamlessly
employed within the Company Group), and such termination of the Existing
Employment Agreement and effectiveness of this Agreement shall not cause any
severance payment or other termination-related payment or right to accrue
pursuant to the Existing Employment Agreement. For the avoidance of doubt, any
accrued vacation that Executive has earned under the Existing Employment
Agreement shall be fully transferred to Executive’s new employment relationship
with the Company under this Agreement, and Executive’s service to the Company
under the Plans shall be deemed uninterrupted. Subject to the foregoing, this
Agreement (and the Non-Competition Agreement) represents the entire agreement of
the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company,
AG and the Executive relating to the Executive’s employment by the Company.
Nothing in this Agreement shall modify or alter any indemnity agreement between
the Company and the Executive or alter or impair any of the Executive’s rights
under the Plans or related award agreements. In the event of any conflict
between this Agreement and any other agreement between the Executive and the
Company (or any other member of the Company Group), this Agreement shall
control.

 

17



--------------------------------------------------------------------------------

7.5 Amendment; Modification. Except for increases in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement or the Plans (or any award documents under the
Plans), the Company may reform this Agreement, the Plans (or any award documents
under the Plans) or any provision thereof (including, without limitation, an
amendment instituting a six-month waiting period before a distribution) or
otherwise as contemplated by Section 7.16 below.

7.6 Withholding. The Company shall be entitled to withhold, deduct or collect or
cause to be withheld, deducted or collected from payment any amount of
withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.

7.7 Representations.

(a) The Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
The Executive hereby acknowledges and represents that he has consulted with
legal counsel regarding his rights and obligations under this Agreement and that
he fully understands the terms and conditions contained herein.

(b) The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any material
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Executive, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

18



--------------------------------------------------------------------------------

7.8 Governing Law; Jurisdiction. This Agreement is subject to Swiss law. Except
as otherwise provided in Section 7.2, all actions or proceedings arising out of
this Agreement shall exclusively be heard and determined in courts in Zug,
Switzerland having appropriate jurisdiction. The parties expressly consent to
the exclusive jurisdiction of such courts in any such action or proceeding and
waive any objection to venue laid therein or any claim for forum nonconveniens.

7.9 Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by the Executive, the Company, and their respective
heirs, executors, administrators, legal representatives, successors, and
assigns. In the event of a Business Combination (as defined in clause (iii) of
Change of Control), the provisions of this Agreement shall be binding upon and
inure to the benefit of the parent or entity resulting from such Business
Combination or to which the assets shall be sold or transferred, which entity
from and after the date of such Business Combination shall be deemed to be the
Company for purposes of this Agreement. In the event of any other assignment of
this Agreement by the Company, the Company shall remain primarily liable for its
obligations hereunder. The Executive expressly acknowledges that the members of
the Company Group (and their successors and assigns) are third-party
beneficiaries of this Agreement and may enforce this Agreement on behalf of
themselves or the Company. Both parties agree that there are no third-party
beneficiaries to this Agreement other than as expressly set forth in this
Section 7.9.

7.10 Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.

7.11 No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation in favor of any
third party, or to execution, attachment, levy or similar process or assignment
by operation of law in favor of any third party, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.

7.12 Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor there be any estoppel against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

19



--------------------------------------------------------------------------------

7.13 Construction. The headings of articles or sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.

7.14 Counterparts. This Agreement may be executed by any of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

7.15 Effectiveness. This Agreement shall be effective as of the Effective Date
when signed by the Executive and the Company.

7.16 Code Section 409A.

(a) Although the parties hereto do not expect payments hereunder to be subject
to U.S. income taxation, in the event such U.S. income taxation were to apply to
any payments hereunder, it is the intent of the parties that payments and
benefits under this Agreement comply with Section 409A and, accordingly, to
interpret, to the maximum extent permitted, this Agreement to be in compliance
therewith. If the Executive notifies the Company in writing (with specificity as
to the reason therefore) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the parties shall, in good faith, reform such provision to try to
comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified by the parties to try to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent of the
applicable provision without violating the provisions of Code Section 409A.
Notwithstanding the foregoing, the Company shall not be required to assume any
economic burden in connection therewith.

(b) If the Executive is deemed on the date of “separation from service” to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall, if required to avoid the imposition of additional tax or interest under
Section 409A, be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to

 

20



--------------------------------------------------------------------------------

this Section 7.16 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. If a payment is to be made promptly
after a date, it shall be made within sixty (60) days thereafter.

(c) Any expense reimbursement under this Agreement shall be made promptly upon
Executive’s presentation to the Company of evidence of the fees and expenses
incurred by the Executive and in all events on or before the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, and no such reimbursement or the amount of expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year.

7.17 Survival. As provided in Section 1.3 with respect to expiration of the
Term, Articles VI and VII shall survive the termination or expiration of this
Agreement for any reason.

(Remainder of this page intentionally left blank)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

ORTHOFIX INTERNATIONAL N.V.     EXECUTIVE

/s/ Bradley R. Mason

   

/s/ Davide Bianchi

Bradley R. Mason     Davide Bianchi Chief Executive Officer     an Individual
ORTHOFIX AG    

/s/ Armin L. Landtwing

    Name: Armin L. Landtwing     Title: Member of the Board of Directors

 

22



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

“Base Amount” shall mean an amount equal to the sum of:

(i) the Executive’s annual base salary at the highest annual rate in effect at
any time during the Term; and

(ii) the lower of (i) the Executive’s target bonus under Section 2.3 in effect
during the fiscal year in which termination of employment occurs, or (ii) the
average of the Incentive Compensation (as defined in Section 2.3) actually
earned by the Executive (A) with respect to the two consecutive annual Incentive
Compensation periods ending immediately prior to the year in which termination
of the Executive’s employment with the Company occurs or, (B) if greater, with
respect to the two consecutive annual Incentive Compensation periods ending
immediately prior to the Change of Control Date or the Potential Change of
Control Date.

“Board” shall mean the Board of Directors of the Company. Any obligation of the
Board other than termination for Cause under this Agreement may be delegated to
an appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.

“Cause” shall mean termination of the Executive’s employment because of the
Executive’s: (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI; (iv) willful and continued failure by the Executive to
follow the reasonable instructions of the Board or Chief Executive Officer;
(v) willful commission by the Executive of acts that are dishonest and
demonstrably and materially injurious to a member of the Company Group,
monetarily or otherwise; (vi) willful or material violation of, or willful or
material noncompliance with, any securities law, rule or regulation or stock
exchange listing rule adversely affecting the Company Group including without
limitation (a) if the Executive has undertaken to provide any certification or
related back-up material required for the chief and principal executive and
financial officers to provide a certification required under the Sarbanes-Oxley
Act of 2002, including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate or related
back-up material was accurate or otherwise in compliance with the requirements
of the Sarbanes-Oxley Act or (b) the Executive’s willful or material failure to
establish and

 

23



--------------------------------------------------------------------------------

administer effective systems and controls applicable to his area of
responsibility necessary for the Company to timely and accurately file reports
pursuant to Section 13 or 15(d) of the Exchange Act. No act or omission shall be
deemed willful or material for purposes of this definition if taken or omitted
to be taken by Executive in a good faith belief that such act or omission to act
was in the best interests of the Company Group or if done at the express
direction of the Board.

“Change of Control” shall occur upon any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
definition of Change of Control;

(ii) a change in the composition of the Board such that the individuals who as
of the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but provided further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

 

24



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of the Company (including assets that are shares held by the Company in
its subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met: (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the entity resulting
from such Business Combination or the combined voting power of the outstanding
voting securities of such entity entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the Business
Combination, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
entity resulting from such Business Combination;

(iv) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company;

(v) the Company Group (or any of them) shall sell or dispose of, in a single
transaction or series of related transactions, business operations that
generated two-thirds of the consolidated revenues of the Company Group
(determined on the basis of the Company’s four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) and such
disposal shall not be exempted pursuant to clause (iii) of this definition of
Change of Control;

(vi) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change of control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing agreement or transaction;
notwithstanding the foregoing, unless determined in a specific case by a
majority vote of the Board, a “Change of Control” shall not be deemed to have
occurred solely because: (A) an entity in which the Company directly or
indirectly

 

25



--------------------------------------------------------------------------------

beneficially owns 50% or more of the voting securities, or any Company-sponsored
employee stock ownership plan, or any other employee plan of the Company, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of the Company, or because the
Company reports that a change of control of the Company has or may have occurred
or will or may occur in the future by reason of such beneficial ownership or
(B) any Company-sponsored employee stock ownership plan, or any other employee
plan of the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by form or report or
item therein, disclosing beneficial ownership by it of shares of stock of the
Company, or because the Company reports that a change of control of the Company
has or may have occurred or will or may occur in the future by reason of such
beneficial ownership; or

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.

“Change of Control Date” shall mean the date on which a Change of Control
occurs.

“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Executive’s (i) employment was terminated at the request
of an unaffiliated third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Executive’s termination of employment with the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

26



--------------------------------------------------------------------------------

“Company Group” shall mean the Company, together with its direct and indirect
subsidiaries.

“Competing Business” means any business or activity that (i) competes with any
member of the Company Group for which the Executive performed services or the
Executive was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Company Group during Term or (B) products or services
so similar in nature to that of any member of the Company Group during Term (or
that any member of the Company Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Company Group.

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Company Group (such as non-public
information), (ii) is designated or marked by any member of the Company Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Company Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Company Group. Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, “know-how”, formulae,
secret processes, inventions, and research and development plans or projects
regarding existing and prospective customers and products or services,
(b) information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Company Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.

“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Executive (or his legal
representative, if applicable). If the Board and the Executive (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.

 

27



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (1) the assignment to the Executive of any
duties materially inconsistent in any respect with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1 of this Agreement, or
any other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive; (2) the Company’s material reduction of the Executive’s Base Salary
or bonus opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the Company’s failure to obtain a satisfactory
agreement from any successor entity to assume and agree to perform this
Agreement; or (4) any material breach of this Agreement or any other material
agreement with the Executive by the Company or any successor entity.

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

“Potential Change of Control” shall mean the earliest to occur of: (i) the date
on which the Company executes an agreement or letter of intent, the consummation
of the transactions described in which would result in the occurrence of a
Change of Control or (ii) the date on which the Board approves a transaction or
series of transactions, the consummation of which would result in a Change of
Control, and ending when, in the opinion of the Board, the Company or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Company or the respective third
party has abandoned or terminated any Potential Change of Control.

“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Company Group conduct
a preponderance of their business and in which the Executive provides
substantive services to the benefit of the Company Group.

“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).

 

28



--------------------------------------------------------------------------------

“Trade Secrets” are information of special value, not generally known to the
public that any member of the Company Group has taken steps to maintain as
secret from Persons other than those selected by any member of the Company
Group.

 

29



--------------------------------------------------------------------------------

EXHIBIT B

Release

In exchange for the consideration set forth in the Amended and Restated
Employment Agreement, entered into and effective as of November 20, 2014, by and
among Orthofix International N.V. (the “Company”) and myself (the “Employment
Agreement”), the respective terms of which are incorporated herein by reference,
I, Davide Bianchi, am entering into this Release (this “Release”) for good and
valuable consideration as required by the Employment Agreement, and agree as
follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I and
unconditionally release, waive and forever discharge the Company, its members,
divisions, subsidiaries, affiliates and related companies, including the Company
Group (as defined below), or any member of the Company Group, and their present
and former agents, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, successors and assigns (collectively, the “Releasees”), from any
and all claims, demands, actions, causes of action, costs, fees and all
liability whatsoever, whether known or unknown, fixed or contingent, suspected
or unsuspected (collectively, “Claims”), which I had, have, or may have against
Releasees relating to or arising out of my employment by or separation from the
Company and its direct and indirect subsidiaries and parents, including, without
limitation, Orthofix International N.V. (collectively, the “Company Group”), up
to and including the date of execution of this Release, other than my right to
receive the severance payments and other benefits and consideration described in
the Employment Agreement. This Release includes, without limitation: (i) claims
at law or equity or sounding in contract (express or implied) or tort;
(ii) claims arising under any federal, state or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran or military status, sexual orientation or any other form of
discrimination, harassment or retaliation (including if applicable, without
limitation, the Civil Rights Act of 1866, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Unruh Civil Rights Act, or any other
federal, state or local laws, regulations and ordinances governing
discrimination, harassment or retaliation in employment; and the right to bring
demands, complaints, causes of action, and claims under any other federal,
state, local or common law, statute, regulation or decision); (iii) claims
arising under the Employee Retirement Income Security Act; or (iv) any other
statutory or common law claims related to my employment with the Company or my
separation from the Company. I further covenant not to sue any of the Releasees
with respect to any matters released hereby.

 

30



--------------------------------------------------------------------------------

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Employment Agreement.
However, this Release shall remain in full force and effect regardless of any
claim by me that the Company failed to honor the terms of the Employment
Agreement. In the event of any such dispute, my sole remedy against the Company
shall be to enforce the terms of the Employment Agreement. I am also not
waiving, and nothing in this Release is intended to waive, any right to coverage
under any directors and officers insurance coverage, if any, provided by the
Company, the Company Group, or any member of the Company Group, or any right to
indemnification or expense advancement under any indemnification agreement, or
any applicable Company Group articles of incorporation, bylaws or similar
organizational document, if any, in each case, to which I might be entitled. I
am also not waiving, and nothing in this Release is intended to waive any claims
I may have for unemployment insurance or workers’ compensation benefits, state
disability compensation, claims for any vested benefits under any
Company-sponsored benefit plan, or any claims that, as a matter of law, may not
be released by private agreement. I am also not waiving, and nothing in this
Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or, if applicable, any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”) or the National Labor Relations Board (“NLRB”); provided, however,
that I shall not be entitled to recover any monetary damages or to non-monetary
relief if the EEOC or NLRB were to pursue any claims relating to my employment
with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.

 

31



--------------------------------------------------------------------------------

(d) I acknowledge that I have been given an opportunity of twenty-one (21) to
consider this Release, but I may voluntarily waive that period by signing it
earlier, and I acknowledge that I am being advised herein to consult with legal
counsel of my own choosing prior to executing this Release. I understand that
for a period ending at the end of the seventh calendar day following my
execution of this Release (“Revocation Period”), I shall have the right to
revoke this Release by delivering a written notice of revocation to Jeffrey M.
Schumm, Orthofix International N.V., Chief Administrative Officer, General
Counsel and Corporate Secretary, 3451 Plano Pkwy, Lewisville, TX 75056 no later
than the end of the seventh calendar day after I sign this Release. I understand
and agree that this Release will not be effective and enforceable until after
the Revocation Period expires without revocation, and if I elect to exercise
this revocation right, this Release shall be voided in its entirety, and the
Company shall be relieved of all obligations under this Release and all
obligations under the Employment Agreement as provided therein. This Release
shall be effective on the eighth calendar day after it is executed by me
(“Effective Date”) provided it has not been previously revoked as provided
herein.

2. I agree not to disclose, publish or use any confidential information of the
Company Group, except as the Company directs or authorizes unless required by
law to do so. I also agree that I will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of confidential
information of the Company Group, and I will immediately notify the Company in
the event of any unauthorized use or disclosure of the Company Group’s
confidential information of which I become aware. I agree that the obligations
set forth in this paragraph do not supersede, but are in addition to, any
previous confidentiality obligations agreed to by me and any member of the
Company Group, including those under the Agreement. The confidentiality
provisions set forth in this Release are contractual and their terms are
material to this Release. In any proceeding brought to enforce or seek damages
for the alleged breach of the confidentiality provisions of this Release, the
party successfully prosecuting or defending such action shall be entitled to
recover from the opposing party its reasonable expenses, including attorneys’
fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees.

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

 

32



--------------------------------------------------------------------------------

7. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

9. This Release shall be interpreted under and governed by the laws of
Switzerland. The Company and I agree that the language of this Release shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either party.

10 The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

(Remainder of this page intentionally left blank)

 

33



--------------------------------------------------------------------------------

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

 

  Davide Bianchi

Date:                                          
                                   

 

Accepted and Acknowledged:

ORTHOFIX INTERNATIONAL N.V.

By:

 

 

Title:  

 

Date:  

 

 

34



--------------------------------------------------------------------------------

EXHIBIT C

Existing Employment Agreement

[Attached]

 

35



--------------------------------------------------------------------------------

 

LOGO [g830646dsp_036.jpg]

EMPLOYMENT CONTRACT

Between

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

(referred to in the following as “Employer” or “Company”)

and

Davide Bianchi

born on 14 April 1965

Chemin du Mont Blanc 4

1272 Genolier, Switzerland

(referred to in the following as “Employee”)

 

Page 1 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

§ 1 Start, Place of Work and Relocation

The Employee will join effective 22. July 2013 (the “Effective Date”) as
President of International Extremity Fixation and will report to the Chief
Executive Officer of Orthofix International N.V.

His office will be in the Verona subsidiary of Orthofix (i.e. Orthofix Srl). At
the discretion of the Employer, the employee’s place of work may be changed to
other subsidiaries of the company, also at a different location inside Europe.
The Employee may be asked but will not be obliged to relocate his place of
living.

It is also at the Employer’s discretion to move the Employee to a different
function which corresponds with his skills and knowledge, or to change the scope
of the position, or to change the reporting line. This, however, cannot lead to
a decrease in remuneration.

§ 2 Work Hours

Regular work hours per week are 40 hours.

The duration of the daily work as well as start and finish time is at the
discretion of the Employer.

The Employee agrees, in accordance with business requirements as well as legal
limits, to work overtime as well as to work on Sundays and bank holidays. Upon
request of the overtime, the Employer has to consider the business needs as well
as the rights of the Employee. Overtime is covered inside the remuneration
package.

§ 3 Term of Contract and Termination

Notice of six (6) months to terminate the contract of employment can be given by
either party to take effect as of the end of a calendar month.

The Employer has the right to release the Employee from work in the case of a
termination, by either party, until the end of the notice period, continuing any
contractual payments.

The employment contract ends without the need for notice, no later than the end
of the month in which the employee reaches the legal retirement age (currently
age 65). It also ends with the day on which the worker receives an early
retirement pension or a full pension for disability.

§ 3a Termination without Cause; Termination for Good Reason by the Employee.

A one-time lump sum severance payment in an amount equal to 100% of the gross
annual base salary and the average of the last three years bonus payout plus,
for a termination by the Employee for Good Reason (please refer to Exhibit B for
definitions) or a termination by the Company without Cause only, CHF 11.500,— to
be used by the Employee for outplacement services. The lump sum severance
payment shall be paid on the 60th day following the Employee’s termination of
employment, provided that prior to such time the Executive has signed the
release described in Exhibit A and the applicable revocation period for such
release has expired, subject, in the case of termination other than as a result
of the Executive’s death.

 

Page 2 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

A termination without cause and a termination for good reason by the employee
has to be given with 30 days notice.

§ 3b Termination for Cause.

If at any time during the Term the Employee’s employment with the Company is
terminated by the Employer for Cause (refer to Appendix for definition), the
Employee shall be entitled to the following:

 

  a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Employee within 30 days
of the date of termination.

 

  b) whatever rights, if any, that are available to the Employee upon such a
termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

For a termination for cause there is no notice period, it comes into effect
immediately.

§ 3c Termination following Change of Control

The Employee shall have no specific right to terminate this Agreement or right
to any severance payments or other benefits solely as a result of a Change of
Control or Potential Change of Control. However, if during a Change of Control
Period during the Term, (a) the Employee terminates his employment with the
Company for Good Reason, or (b) the Company terminates the Employee’s employment
without Cause, a lump sum severance payment in the amount of 150% of the gross
annual base salary shall be paid to the Employee. No other rights result from
termination during a Change of Control Period; provided, however, that nothing
in this Section is intended to limit or impair the rights of the Employee under
the Plans or any documents evidencing any stock-based compensation awards in the
event of a Change of Control if such Plans or award documents grant greater
rights than are set forth herein.

§ 4 Remuneration.

The gross annual base salary of the Employee amounts to CHF 330.000.— (three
hundred and thirty thousand Swiss Francs); this equals a monthly base salary of
CHF 27.500.— (twenty seven thousand five hundred Swiss Francs). The monthly base
salary is payable in arrears at the end of the calendar month.

The premium contribution to the corporate pension scheme of the Employer is
compliant with the requirement of the Swiss Occupational Pension Legislation BVG
(Berufsvorsorgegesetz). The annual premium depends on the amount of the salary
and the age of the Employee. At the present time, it is about CHF 56’400.
Two-thirds of the Premium is paid by the Employer and one third by the Employee.
The Employee’s contribution is deducted from the salary in monthly installments
of about CHF 1.600,—. In Addition, the Employee will receive further a voluntary
contributions to the 3rd column in the amount of CHF 6.739,— per annum.

 

Page 3 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

§ 4a Variable Compensation

With respect to each fiscal year of the Company during the Term, the Employee
shall be eligible to receive annual bonus compensation under the Parent’s
Employee Annual Incentive Plan or any successor plan (the “Bonus Plan”) based on
the achievement of goals established by the Board from time to time (the
“Goals”). During the Term, the Employee will have a target bonus opportunity
under the Bonus Plan of at least 60% of his then-applicable Base Salary and an
opportunity to earn a maximum annual bonus of not less than 90% of his
then-applicable Base Salary; provided, however, the Employee’s bonus under the
Annual Incentive Plan with respect to work performed during the 2013 calendar
year shall be pro-rated based on the number of days employed during the 2013
calendar year. The amount of any actual payment will depend upon the achievement
(or not) of the Goals established by the Board. Except as otherwise provided in
this Agreement, to receive a bonus under the Bonus Plan, the Employee must be
employed on the date of payment of such bonus. Amounts payable under the Bonus
Plan shall be determined by the Board and shall be paid following such fiscal
year and no later than two and one-half months after the end of such fiscal
year. In addition, the Employee shall be eligible to receive such additional
bonus or incentive compensation as the Board may establish from time to time in
its sole discretion. Any bonus or incentive compensation under this Section
under the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.” Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.

§ 4b Stock Compensation

The Employee shall be eligible to receive stock-based compensation, whether
stock options, stock appreciation rights, restricted stock grants or otherwise,
under the Parent’s 2012 Long Term Incentive Plan or other stock-based
compensation plans as Parent may establish from time to time (collectively, the
“Plans”). The Employee shall be considered for such grants no less often than
annually as part of the Board’s annual compensation review, but any such grants
shall be at the sole discretion of the Board. Notwithstanding the foregoing,
with respect to the 2013 calendar year, the Employee shall receive on the
Effective Date (i) a grant of stock options to acquire up to 10,000 shares of
common stock of Parent (vesting annually 25% per year over a 4-year period), and
(ii) a grant of 2,500 restricted shares of common stock of Parent (vesting
annually 25% per year over a 4-year period).

§ 4c Company Car / Car Allowance

The Employee will receive a Company car allowance equal to CHF 24.000.— gross
per annum, i.e. CHF 2.000.— gross per month.

The Orthofix Car Policy – Europe is applicable (see attachment).

§ 4d Social Security

The legal regulations of Switzerland apply (AHV, BVG, UVG, KTG).

 

Page 4 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

§ 4e Insurances

The Company shall take out accident insurance for the employee according to
Swiss law and to the terms usually offered by the company.

§ 5 Travel Expenses

Travel expenses, if appropriate and occasioned by and in the interest of the
Employer, will be reimbursed against proper receipts and in accordance with tax
regulations as well as the Company Travel Policy.

§ 6 Leave

The Employee is entitled to 25 work days of leave for a full calendar year.
Saturdays and Sundays are not considered work days in this regulation.

If the employment starts or ends during a calendar year, the leave entitlement
will be pro-rated, however not below the legal minimum. For the year 2013 the
employee is entitled to 25 business days.

Further details about the granting of leave are regulated in the Company Policy.

§ 7 Inability to Work

The Employee is required to inform the Employer via the direct line manager as
well as HR immediately at the start of the inability to work, under
specification of the reasons. If the inability is previously unknown, the
Employer needs to be informed as soon as possible.

If the inability to work is caused by sickness and the duration exceeds 2 days,
the Employee is required to produce a doctor’s note before the end of the third
workday after the beginning of the inability to work, confirming the sickness as
well as the expected duration.

§ 8 Spare-time Work

The employee agrees to dedicate his regular work hours fully to the employer,
spare time work shall not conflict with the business interest of the employer.

§ 9a Non-Disclosure

The Employee is obligated to keep business and company secrets as well as any
information of confidential nature, which are verbally or in writing declared as
such or if apparent as such, confidential and not disclose to any third party
without prior consent of the Company.

Business and Company secrets in this sense are especially non-public information
about products, salaries, distribution channels, suppliers, calculations,
discounts, business deals, or other material information about the Company. In
doubt the Employee is obligated to inquire with the Management if a certain fact
is to be handled confidentially.

 

Page 5 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

This obligation is valid also after the end of the employment. Should this
non-disclosure obligation hinder the Employee in an inappropriate way after the
end of the employment, the Employee is entitled to be relieved of this duty.

The Employee is aware of and agrees to, that at the end of the employment, all
rights of any kind to customers acquired by the Employee do not exist, and that
no severance or compensation will be paid for existing or initiated customer
relationships.

For every case of breach of this non-disclosure agreement, the Employee is
obligated to pay a contractual penalty in the amount of an average monthly base
salary (average of the last 12 months) to the Employer. This however does not
eliminate the enforcement of further claims for damages.

§ 9b Non-Competition.

The non-competition agreement can be found in exhibit C in the attachment to
this contract.

§ 9c Obligation not to entice away Workforce in the Aftermath of the Employment
Relationship

The Employee agrees that for a period of one year after the termination of the
Employment Contract the employee shall neither directly nor indirectly entice
away employees of the Company, its subsidiaries or parent company or cause them
in any other way to leave the Company, its subsidiaries or parent company, if
for that purpose the employee induces them to break the contract or uses
information which is subject to the post-contractual duty of secrecy.

The obligation not to entice away workforce also applies to the benefit of the
Company’s affiliated companies the Company dealt with either directly or
indirectly.

Every time the Employee breaches the obligations described under in clause 9c,
the employee shall pay a contractual penalty in the amount of one monthly gross
salary. The amount of the relevant monthly gross salary depends on the monthly
gross salary including variable salary the Employee last received under this
Employment Contract.

The Company’s right to further damages shall not be affected.

§10 Term of Preclusion

Any claim stemming from the employment or any that are related to the
employment, are required to be asserted inside the term of preclusion of 3
months for the respective claim from the other contractual party in writing, or
they expire.

If the opposing party declines the claim in writing or does not assert itself
after one months of the initial assertion of the claim, then it expires if it is
not asserted after three months of the decline in front of a court.

These terms of preclusion do not apply to claims of damages of life, body or
health, as well as for damages resulting from deliberate or gross misconduct of
either party.

 

Page 6 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_037.jpg]    Employment Contract

 

§ 11 Application Information

The Employee assures that all information provided during the hiring process is
the truth and agrees to inform the Employer of any changes in this information
without delay.

§ 12 Data Security

The employee is prohibited to acquire, process or publish personal data, make it
accessible or use in any other way than the lawful task fulfillment requires. As
data processing in course of work may include the entry, recording, storing,
over-transmit, modify, delete, use, collection and freezing of personal data,
the employee is hereby informed of the obligation to maintain confidentiality of
personal data. The obligation of the employee to data secrecy continues even
after the termination of employment.

The employee expressly agrees that his personal data is stored, automated and
processed.

§ 13 Final Provisions

For all non-regulated contractual areas the corresponding Swiss Code of
Obligations applies.

Amendments and additions to this contract must be made in writing. This shall
also apply to the amendment of the clause requiring written form.

Verbal side-agreements do not exist. Further agreements than documented in this
contract are not agreed to.

Place of jurisdiction is Zug/Switzerland.

If any provision of this agreement should be unlawful, void or unenforceable or
should the contract contain a gap, the validity of the contract shall not be
affected.

 

Nov. 26, 2013

   

Nov. 18, 2013

Date     Date ORTHOFIX AG    

/s/ Armin L. Landtwing

   

/s/ Davide Bianchi

Armin L. Landtwing

Verwaltungsrat

    Davide Bianchi

/s/ Brad Mason

   

Brad Mason

CEO Orthofix International

   

 

Page 7 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT A

RELEASE

 

In exchange for the consideration set forth in the Employment Agreement, entered
into and effective as of [            ], 2013, by and among Orthofix AG. (the
“Company”) and myself (the “Employment Agreement”), the respective terms of
which are incorporated herein by reference, I, Davide Bianchi, am entering into
this Release (this “Release”) for good and valuable consideration as required by
the Employment Agreement, and agree as follows:

 

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I and
unconditionally release, waive and forever discharge the Company, its members,
divisions, subsidiaries, affiliates and related companies, including the Company
Group (as defined below), or any member of the Company Group, and their present
and former agents, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, successors and assigns (collectively, the “Releasees”), from any
and all claims, demands, actions, causes of action, costs, fees and all
liability whatsoever, whether known or unknown, fixed or contingent, suspected
or unsuspected (collectively, “Claims”), which I had, have, or may have against
Releasees relating to or arising out of my employment by or separation from the
Company and its direct and indirect subsidiaries and parents, including, without
limitation, Orthofix International N.V. (collectively, the “Company Group”), up
to and including the date of execution of this Release, other than my right to
receive the severance payments and other benefits and consideration described in
the Employment Agreement. This Release includes, without limitation: (i) claims
at law or equity or sounding in contract (express or implied) or tort;
(ii) claims arising under any federal, state or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran or military status, sexual orientation or any other form of
discrimination, harassment or retaliation (including, without limitation, the
Civil Rights Act of 1866, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, Title VII
of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Rehabilitation
Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Unruh Civil Rights Act, or any other federal, state or
local laws, regulations and ordinances governing discrimination, harassment or
retaliation in employment; and the right to bring demands, complaints, causes of
action, and claims under any other federal, state, local or common law, statute,
regulation or decision); (iii) claims arising under the Employee Retirement
Income Security Act; or (iv) any other statutory or common law claims related to
my employment with the Company or my separation from the Company. I further
covenant not to sue any of the Releasees with respect to any matters released
hereby.

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Employment Agreement.
However, this Release shall remain in full force and effect regardless of any
claim by me that the Company failed to honor the terms of the Employment
Agreement. In the event of any such dispute, my sole remedy against the Company
shall be to enforce the terms of the Employment Agreement. I am also not
waiving, and nothing in this Release is intended to waive, any right to coverage
under any directors and officers insurance coverage, if any, provided by the
Company, the Company Group, or any member of the Company Group, or any right to
indemnification or expense advancement under any indemnification agreement, or
any applicable Company Group articles of incorporation, bylaws or similar
organizational document, if any, in each case, to which I might be entitled. I
am also not waiving, and nothing in this Release is intended to waive any claims
I may have for unemployment insurance or workers’ compensation benefits, state
disability compensation, claims for any vested benefits under any
Company-sponsored benefit plan, or any claims that, as a matter of law, may not
be released by private agreement. I am also not waiving, and nothing in this
Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (the

 

Page 8 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT A

RELEASE

 

“EEOC”) or the National Labor Relations Board (“NLRB”); provided, however, that
I shall not be entitled to recover any monetary damages or to non-monetary
relief if the EEOC or NLRB were to pursue any claims relating to my employment
with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.

(d) I acknowledge that I have been given an opportunity of [twenty one (21) /
forty five (45) ] to consider this Release, but I may voluntarily waive that
period by signing it earlier, and I acknowledge that I am being advised herein
to consult with legal counsel of my own choosing prior to executing this
Release. I understand that for a period ending at the end of the seventh
calendar day following my execution of this Release (“Revocation Period”), I
shall have the right to revoke this Release by delivering a written notice of
revocation to Jeffrey M. Schumm, Orthofix Inc. Senior Vice President, General
Counsel and Corporate Secretary, 3451 Plano Pkwy, Lewisville, TX 75056 no later
than the end of the seventh calendar day after I sign this Release. I understand
and agree that this Release will not be effective and enforceable until after
the Revocation Period expires without revocation, and if I elect to exercise
this revocation right, this Release shall be voided in its entirety, and the
Company shall be relieved of all obligations under this Release and all
obligations under the Employment Agreement as provided therein. This Release
shall be effective on the eighth calendar day after it is executed by me
(“Effective Date”) provided it has not been previously revoked as provided
herein.

2. I agree not to disclose, publish or use any confidential information of the
Company Group, except as the Company directs or authorizes unless required by
law to do so. I also agree that I will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of confidential
information of the Company Group, and I will immediately notify the Company in
the event of any unauthorized use or disclosure of the Company Group’s
confidential information of which I become aware. I agree that the obligations
set forth in this paragraph do not supersede, but are in addition to, any
previous confidentiality obligations agreed to by me and any member of the
Company Group, including those under the Agreement. The confidentiality
provisions set forth in this Release are contractual and their terms are
material to this Release. In any proceeding brought to enforce or seek damages
for the alleged breach of the confidentiality provisions of this Release, the
party successfully prosecuting or defending such action shall be entitled to
recover from the opposing party its reasonable expenses, including attorneys’
fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees.

 

Page 9 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT A

RELEASE

 

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

7. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

9. This Release shall be interpreted under and governed by the laws of the State
of Texas. The Company and I agree that the language of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

10 The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

Accepted and Acknowledged:

 

 

Date

   

 

Date

ORTHOFIX AG    

 

Armin L. Landtwing

Verwaltungsrat

   

 

Davide Bianchi

 

Brad Mason

CEO Orthofix International

   

 

Page 10 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT B

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

“Board” shall mean the Board of Directors of Parent. Any obligation of the Board
other than termination for Cause under this Agreement may be delegated to an
appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.

“Cause” shall mean termination of the Employee’s employment because of the
Employee’s: (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI; (iv) willful and continued failure by the Employee to
follow the reasonable instructions of the Board or Chief Executive Officer;
(v) willful commission by the Employee of acts that are dishonest and
demonstrably and materially injurious to a member of the Parent Group,
monetarily or otherwise; (vi) willful or material violation of, or willful or
material noncompliance with, any securities law, rule or regulation or stock
exchange listing rule adversely affecting the Parent Group including without
limitation (a) if the Employee has undertaken to provide any certification or
related back-up material required for the chief and principal executive and
financial officers to provide a certification required under the Sarbanes-Oxley
Act of 2002, including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate or related
back-up material was accurate or otherwise in compliance with the requirements
of the Sarbanes-Oxley Act or (b) the Employee’s willful or material failure to
establish and administer effective systems and controls applicable to his area
of responsibility necessary for the Parent to timely and accurately file reports
pursuant to Section 13 or 15(d) of the Exchange Act. No act or omission shall be
deemed willful or material for purposes of this definition if taken or omitted
to be taken by Employee in a good faith belief that such act or omission to act
was in the best interests of the Parent Group or if done at the express
direction of the Board.

“Change of Control” shall occur upon any of the following events:

(i) the acquisition by any individual, entity or group of beneficial ownership,
in any individual transaction or series of related transactions, of 50% or more
of either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change of
Control;

(ii) a change in the composition of the Board such that the individuals who as
of the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by Parent’s shareholders was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but

 

Page 11 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT B

DEFINITIONS

 

provided further that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board;

(iii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met: (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Parent or all or substantially all of Parent’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than Parent, any employee benefit plan (or related
trust) of Parent or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such entity entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Business Combination, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination;

(iv) the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v) the Parent Group (or any of them) shall sell or dispose of, in a single
transaction or series of related transactions, business operations that
generated two-thirds of the consolidated revenues of the Parent Group
(determined on the basis of Parent’s four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) and such
disposal shall not be exempted pursuant to clause (iii) of this definition of
Change of Control;

(vi) Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change of control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Board, a “Change of Control” shall not be deemed to have occurred solely
because: (A) an entity in which Parent directly or indirectly beneficially owns
50% or more of the voting securities, or any Parent-sponsored employee stock
ownership plan, or any other employee plan of Parent or the Company, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change of control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership or (B) any
Parent-sponsored employee stock ownership plan, or any other employee plan of
Parent or the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any

 

Page 12 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT B

DEFINITIONS

 

successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change of control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership; or

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.

“Change of Control Date” shall mean the date on which a Change of Control
occurs.

“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Employee’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Employee’s (i) employment was terminated at the request of
an unaffiliated third party who has taken steps reasonably calculated to effect
a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Employee’s termination of employment with the Company.

“Competing Business” means any business or activity that (i) competes with any
member of the Parent Group for which the Employee performed services or the
Employee was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Parent Group during Term or (B) products or services
so similar in nature to that of any member of the Parent Group during Term (or
that any member of the Parent Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Parent Group.

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Employee in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group. Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, “know-how”, formulae,
secret processes, inventions, and research and development plans or projects
regarding existing and prospective customers and products or services,
(b) information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Parent Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.

 

Page 13 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT B

DEFINITIONS

 

“Exchange Act shall mean the Securities Exchange Act of 1934, or amended.

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Employee: (1) the assignment to the Employee of any
duties materially inconsistent in any respect with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by this Agreement, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee; (2) the Company’s material reduction of the Employee’s Base Salary or
bonus opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the Company’s failure to obtain a satisfactory
agreement from any successor entity to assume and agree to perform this
Agreement; or (4) any material breach of this Agreement or any other material
agreement with the Employee by the Company or any successor entity.

“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of Curacao.

“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

“Potential Change of Control” shall mean the earliest to occur of: (i) the date
on which Parent executes an agreement or letter of intent, the consummation of
the transactions described in which would result in the occurrence of a Change
of Control or (ii) the date on which the Board approves a transaction or series
of transactions, the consummation of which would result in a Change of Control,
and ending when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Trade Secrets” are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.

 

Page 14 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

OPZIONE PER UN PATTO DI NON CONCORRENZA

Tra

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

E

Il Mr. Davide Bianchi, residente in Ch. Du Mont Blanc 4, 1272 Genolier, Vaud-
Svizzera (di seguito “Dirigente”)

Di seguito denominate “le Parti” Premesso che

 

  i) La Società e il Gruppo cui essa appartiene (con il termine “Gruppo” si
intende includere la Società, la sua controllante e tutte le società dalle
stesse direttamente o indirettamente controllate o partecipate) ricoprono una
posizione leader a livello mondiale nel settore delle Tecnologie Medicali. In
particolare il Gruppo si occupa di sviluppo, della produzione, e della vendita
di prodotti nei seguenti segmenti del mercato: tutti i prodotti alla gamma di
« Extremity Fixation »

 

  ii) il Dirigente è stato assunto dalla Società dal giorno 22 July 2013 con la
posizione di Presidente Internazionale della fissazione esterna (di seguito il
“Rapporto di Lavoro”;

 

  iii) nel corso del Rapporto di Lavoro il Dirigente verrà a conoscenza di
informazioni riservate riguardanti la Società e il Gruppo, nonché i prodotti
della Società e del Gruppo, che rivestono primaria importanza per lo svolgimento
dell’attività di impresa della Società;

 

  iv) la Società e il Gruppo intendono tutelare i loro interessi in relazione
alle attività e agli incarichi che il Dirigente potrebbe svolgere in concorrenza
con la Società successivamente alla cessazione del Rapporto di Lavoro.

OPTION OF NON-COMPETITION AGREEMENT

Between

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

And

Il Mr. Davide Bianchi, residente in Ch. Du Mont Blanc 4, 1272 Genolier, Vaud-
Svizzera (below “Manager”)

Hereinafter mentioned as “Parties” WHEREAS

 

  i) The Company and the Group to which it belongs, (Group intended to include
the Company, its holding company, and all companies directly or indirectly
controlled by the same or associated), cover a worldwide leading position in the
field of Medical Technologies. In particular, the Group is engaged in the
development, production and sales of products in the following market sector:
all products in the Product Range “Extremity Fixation”

 

  ii) The Manager has been employed by the Company since 22 July 2013, for the
position of President of International Extremity Fixation (hereinafter “The
Employment Relationship”);

 

  iii) In the course of the Employment Relationship Manager will be aware of
confidential information regarding the Company and the Group, as well as the
products of the Company and the Group, which are of major importance for the
conduct of the business of the Company;

 

  iv) The Company and the Group wish to protect their interests in relation to
the activities and the tasks that the Manager could carry out in competition
with the Company subsequent to the termination of the Employment Relationship .

 

 

Page 15 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

Ciò premesso, le Parti convengono quanto segue:

1) OPZIONE- EFFICACIA E CONDIZIONE SOSPENSIVA:

1.1. Il Dirigente concede alla Società un’opzione per la conclusione di un patto
di non concorrenza nei termini e alle condizioni specificati al successivo
paragrafo 4 (qui di seguito l’Opzione).

1.2. La Società accetta l’Opzione e si impegna ad esercitarla nei termini e alle
condizioni specificati al successivo paragrafo 2.

2) ESERCIZIO DELL’OPZIONE

2.1 La Società potrà esercitare l’Opzione in ogni momento nel corso del Rapporto
di Lavoro.

2.2. La volontà della Società di esercitare l’Opzione e, di conseguenza, di
concludere il patto di non concorrenza di cui al successivo paragrafo 4, dovrà
essere comunicata ad Dirigente per iscritto.

3) CORRISPETTIVO PER L’OPZIONE

A titolo di corrispettivo per la concessione dell’Opzione la Società Le
corrisponderà un importo lordo pari a Euro 5000,—, in tre tranche di uguale
importo e unitamente alle competenze dei tre mesi successivi alla sottoscrizione
della presente Opzione. Resta inteso e convenuto che il predetto importo si
intende già comprensivo di ogni incidenza su tutti gli istituti contrattuali e
di legge, e che non sarà considerato retribuzione utile ai fini del calcolo del
Trattamento di Fine Rapporto e degli istituti ad esso collegati.

Accordingly the Parties agree as follows:

1) OPTION- EFFECTIVENESS AND SUSPENSION CONDITION:

1.1. The Manager, grants to the Company an option for the conclusion of a
non-competition agreement, under the terms and conditions specified in the
following paragraph 4 (hereinafter “the Option”);

1.2. The Company accepts and agrees to exercise the option according to the
terms and condition specified in paragraph 2.

2) OPTION EXERCISE

2.1 The Company may exercise the option at any time during the Employment
Relationship;

2.2. The intention of the Company to exercise the Option and, therefore, to
conclude the non-competition agreement, referred to in paragraph 4, shall be
notified to the manager in written form.

3) PAYMENT AGREEMENT

For the grant of the Option, the Company will correspond a gross amount of €
5,000.00, in three installments each of the same amount and together with the
payment of three months’ remuneration after the signature of the present otion.
It is agreed that said amount already includes any effect on any contractual and
legal obligations, and that compensation will not be considered useful for the
calculating severance indemnities and institutions connected to it.

 

 

Page 16 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

4) REGOLAMENTAZIONE DEL PATTO DI NON CONCORRENZA

4.1 Qualora la Società eserciti l’Opzione secondo i termini e alle condizioni di
cui al precedente paragrafo 2, per un periodo di 12 mesi (dodici) decorrente
dalla data di effettiva cessazione del Rapporto di Lavoro (a prescindere dalle
ragioni di tale cessazione) il Dirigente si impegna a non prestare la sua opera,
direttamente o indirettamente, in favore di soggetti terzi, né a svolgere
attività in qualità di titolare, socio, dipendente, lavoratore autonomo o
agente, nel campo dei Orthofix prodotti alla gamma di « Extremity Fixation »su
tutto il territorio dell’Unione Europea e degli Stati Uniti d’America.

4.2. Il Dirigente si impegna inoltre a non distrarre e/o stornare clienti con i
quali ella abbia trattato, direttamente o indirettamente, negli ultimi tre anni
del Rapporto di Lavoro. Il Dirigente si asterrà altresì dal distrarre e/o
stornare dipendenti o altri collaboratori della Società, nonché dall’indurli a
cessare il loro rapporto di collaborazione con la Società stessa.

4.3. Al fine di consentire alla Società un adeguato controllo sul rispetto del
patto di non concorrenza da parte del Dirigente, quest’ultimo si impegna a
fornire alla Società tutte le informazioni rilevanti riguardanti le attività
lavorative e professionali che la stessa svolgerà durante il periodo di validità
del patto di non concorrenza. Tali informazioni verranno comunicate per iscritto
e anteriormente all’effettivo svolgimento delle predette attività. Il Dirigente
si impegna altresì ad informare anticipatamente il proprio nuovo datore di
lavoro e/o committente dell’esistenza del presente patto di non concorrenza, del
quale il Dirigente è autorizzato a fornire copia.

4.4. Ogni singola violazione, da parte del Dirigente, degli obblighi di non
concorrenza di cui al presente paragrafo 4, comporterà il pagamento, da parte
del Dirigente stesso, di una penale pari ad Euro 150.000 senza alcun pregiudizio
per il

4) REGULATION OF NON-COMPETITION AGREEMENT

4.1. If the Company exercises the Option in accordance with the terms and
conditions referred to paragraph in 2 above, for a period of 12 months (twelve
months) from the effective date of termination of the Employment Relationship
(independently from the reason of termination of the employment relation) the
Manager agrees not to provide his work, directly or indirectly, in favor of
third parties, or engage as owner, partner, employee, self-employed or agent, in
the field of the Orthofix Portfolio “Extremity Fixation” on the whole territory
of the European Union and the United States of America.

4.2 The Manager agrees not to distract or divert a customer to whom he has dealt
with, directly or indirectly, in the last three years of the Employment
Relationship. The Manager will also refrain from distracting and/or divert
employees or other employees of the Company and from inducing them to cease
their relationship with the Company.

4.3. In order to allow the Company an adequate monitoring compliance with the
non-competition agreement by the Manager, the latter undertakes to provide the
Company with all relevant information concerning the business and professional
activities that take place during the same period of validity of the
non-competition agreement.

These informations have to be communicated in written form and prior to the
actual performance of said activities. The Manager has to inform in advance his
new employer of the existence of this non-competition agreement. The Manager is
authorized to provide a copy of this contract to his employer.

4.4. For each violation incurred by the Manager, of this non-compete option,
according to what referred to in this paragraph 4, the Manager will

 

 

Page 17 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

diritto della Società al risarcimento dell’eventuale maggior danno. Al
verificarsi della violazione, e fermo restando il pagamento della penale di cui
sopra, la Società avrà la facoltà di risolvere il patto di non concorrenza per
inadempimento o di continuare a chiederne il corretto adempimento da parte del
Dirigente. In questo caso è fatto salvo il diritto del Dirigente al
corrispettivo ancora eventualmente dovuto ai sensi del successivo paragrafo 5.1.
In caso di risoluzione, il Dirigente, oltre a corrispondere la penale di cui
sopra, sarà tenuta a restituire alla Società il corrispettivo eventualmente già
percepito ai sensi di quanto previsto al successivo paragrafo 5.1.

4.5 Resta inteso che la Società potrà decidere di non esercitare l’Opzione. In
questo caso, il patto di non concorrenza come regolato al presente paragrafo 4
non entrerà in vigore e non produrrà nessun effetto, e al dirigente non spetterà
alcun corrispettivo ai sensi di quanto previsto al successivo paragrafo 5.1.

5) CORRISPETTIVO PER IL PATTO DI NON CONCORRENZA

5.1 Tenuto conto del background professionale del Dirigente, le Parti convengono
che un corrispettivo per il predetto patto di non concorrenza pari al 70% della
retribuzione fissa annua lorda in vigore al momento della cessazione del
Rapporto di lavoro, sia equo e ragionevole.

5.2. Il corrispettivo di cui al presente paragrafo 5.1. verrà corrisposto in due
rate di pari importo come segue:

- il 50% entro e non oltre sette mesi dalla data di entrata in vigore del patto;

- il residuo 50% entro e non oltre il mese successivo alla data di termine del
patto.

pay to the Company, a penalty of Euros 150,000.00 without prejudice to
compensation for further damages to the Company. Upon occurrence of the
violation, and without prejudice of payment of the abovementioned penalty, The
Company will have the right to terminate the non-competition agreement for
non-performance or to continue to ask for the proper performance by the Manager.
In this case, the Manager is entitled to the payment, as defined in paragraph
5.1.

In case of termination of the contract, the Manager will have to pay the
penalty, and will have to return back to the Company the amount he has already
received under the provisions of paragraph 5.1.

4.5. It is understood that the Company may decide not to exercise the option. In
this case, the non-competition agreement, as regulated in this Paragraph 4, will
not produce any effect, and the Manager will not receive any payment, as defined
in paragraph 5.1.

5) PAYMENT FOR NON-COMPETITION AGREEMENT

5.1. According to the professional background of the Manager, the Parties agree
that a remuneration for the non-competition agreement of 70% of annual gross
salary in force at the time of the termination of the employment relationship,
is fair and reasonable.

5.2. The remuneration, referred to in this paragraph 5.1., will be paid in two
installments as follows:

- 50% no later than seven months from the date of entry into force of the
agreement;

- The remaining 50% within and no later than the month following the date of
termination of the agreement.

 

 

Page 18 of 19



--------------------------------------------------------------------------------

LOGO [g830646dsp_043.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

 

Nov. 26, 2013

     

Nov. 18, 2013

Date       Date ORTHOFIX AG      

/s/ Armin L. Landtwing

     

/s/ Davide Bianchi

Armin L. Landtwing

Verwaltungsrat

      Davide Bianchi

 

/s/ Brad Mason

Brad Mason

CEO Orthofix International

 

Page 19 of 19